—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice of the Supreme Court, Queens County, to determine the petitioner’s motion to dismiss Queens County Indictment No. 12302/94.
Upon the petition and the papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The petitioner’s motion was decided on October 26, 1995. O’Brien, J. P., Santucci, Joy and Friedmann, JJ., concur.